COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Rodolfo Rico v. The State of Texas

Appellate case number:       01-21-00051-CR

Trial court case number:     16-CCR-190942

Trial court:                 County Court at Law No. 6 of Fort Bend County

        This case was abated and remanded to the trial court for the trial court to execute a
certification of appellant’s right to appeal and to determine whether appellant wishes to
prosecute this appeal, to determine whether appellant’s counsel had abandoned the appeal,
and, if counsel had not abandoned the appeal, to inquire of counsel why appellant’s brief
has not yet been filed and to set a date certain when appellant’s counsel must file appellant’s
brief. On January 3, 2022, the trial court clerk filed a supplemental clerk’s record in this
Court, containing a certification that appellant has the right to appeal. The trial court also
found that appellant’s counsel, Lance Hamm, represents appellant on appeal and that
appellant’s brief is due January 4, 2022. Appellant filed a brief on January 6, 2022.
Accordingly, we REINSTATE this case on the Court’s active docket.
      Appellant’s January 6, 2022 brief is ORDERED to be accepted and filed as of
January 6, 2022. See TEX. R. APP. P. 38.6.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the January 6,
2022 filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
      The Clerk of this Court is directed to enter Lance Hamm as the attorney of record
on behalf of appellant.


Judge’s signature: _____/s/ Sherry Radack___________
                    Acting individually  Acting for the Court

Date: ___January 11, 2022_______